Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 18, 2020.  Antrodia cinnamomea is also commonly known as Antrodia camphorata. 
Applicant's election with traverse of Group I, claims 1-3, in the reply filed on 10/4/22 is acknowledged.  The traversal is on the ground(s) that no reasons are given.  The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Toida and Leung.
Toida (JP 2019 149978) entitled "Alcohol Metabolism Promoting Composition and Food Containing It" teaches in the overview, an extract from Antrodia camphorata mycelia promotes alcohol metabolism.  The composition may be used as a food such as beverage.  In paragraph 26 doe4sing is discussed where the amount is within a range of 50 – 500 mg per dose.  Various forms of the composition are seen in paragraph 41.
Leung (CN 103893221) entitled "Antrodia camphorata Extract Liquid for Lowering Blood Alcohol Concentration and Preparation Method Thereof" teaches in paragraph 2, an Antrodia camphorata mycelium extract increases the activity of alcohol dehydrogenase responsible for alcohol metabolism thereby reducing blood alcohol concentration.  Dosing for mice is seen in paragraph 22.  See the claims.
All the features of the claims are taught by each of the above references for the same function as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over each of Toida and Leung.
See the teachings of Toida and Leung above.
The claims differ from the references in that claim 3 specifies a specific dose.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ a dose of at least 79.5 mg per day for an adult in view of the above references because Toida teaches a dose range that encompasses that claimed.  Leung is less clear about dosing, but it would not require undue experimentation to determine an effective dose given the teachings of Leung.  No unexpected results are seen for the claimed dose.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (J of Agricultural and Food Chem) teaches effects of Antrodia camphorata on alcohol clearance.
CN 108243834) teaches an Antrodia camphorata culture for treating hangover after drinking.
Kumar (Medicinal Plants) teaches Antrodia for treating alcohol intoxication and effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655